 



Exhibit 10.2
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

Performance Award Grant Agreement
(Long-Term Incentive Compensation Program under the 2005 Stock Incentive Plan)
United States Steel Corporation, a Delaware Corporation, herein called the
Corporation, grants to the undersigned employee of the employing company
identified below (the “Grantee”) a Performance Award representing the right to
receive a specified number of shares of the common stock of the Corporation
(“Shares”) set forth below, which right, if payable, shall be paid in Shares:

              Name of Grantee:   PARTICIPANT NAME
 
       
 
  Name of Employing Company on Date Hereof:  
(the company recognized by the Corporation as employing the Grantee on the date
hereof)
 
       
 
  Target Number of Shares Subject to Award:  
# SHARES
 
       
 
  Maximum Number of Shares Subject to Award:  
(two times the Target Number of Shares Subject to Award)
 
       
 
  Performance Period   The approximately three-year period identified by the
Compensation Committee in writing at the time of Grant
 
       
 
  Performance Goals   (see Exhibit A, attached)
 
       
 
  Date of This Award:   GRANT DATE

By my acceptance, I agree that the above-listed Performance Award is granted
under and governed by the terms and conditions of the Corporation’s 2005 Stock
Incentive Plan (the “Plan”), the Corporation’s Administrative Regulations for
the Long-Term Incentive Compensation Program (the “Administrative Regulations”),
and the Grant Terms and Conditions contained herein (the “Agreement”) including
the special provisions for my country of residence, if any, attached hereto as
Exhibit B, as well as such amendments to the Plan and/or the Administrative
Regulations as the Compensation & Organization Committee, or its successor
committee (the “Committee”), may adopt from time to time. United States Steel
Corporation

                                  Accepted as of the above date: ACCEPTANCE DATE
   
 
                   
By
 
 
Authorized Officer       By   PARTICIPANT ES
 
Signature of Grantee    

Terms and Conditions
     1. Grant of Performance Award: The Performance Period for purposes of
determining whether the Performance Goal has been met shall be the approximately
three-year period determined in accordance with the Administrative Regulations
by the Compensation Committee in writing at the time of Grant. The Performance
Goal for purposes of determining whether, and the extent to which, the
Performance Award will vest is set forth in Exhibit A to this Agreement. The
Peer Group for purposes of determining whether the Performance Goal has been
achieved is the Peer Group identified by the Compensation Committee in writing
at the time of Grant. The Peer Group is subject to adjustment as described in
the Administrative Regulations and as the Committee, in its discretion, may
additionally set forth at the commencement of the Performance Period in
accordance with Section 162(m) of the U.S. Internal Revenue Code. Exhibit A is
incorporated by reference herein. Subject to the Administrative Regulations and
the provisions of this Agreement, the Performance Award shall become payable, if
vested, following the Committee’s determination and certification after the end
of the Performance Period, as to whether and the extent to which the Performance
Goal has been achieved; provided that the Committee retains negative discretion
to reduce any and all Performance Awards that would otherwise be payable as a
result of performance measured against the Performance Goals. The Committee may
not increase the amount payable as a result of performance measured against the
Performance Goals.
     2. Payment of Award: If the Performance Award is payable, the Corporation
shall cause a stock certificate to be issued in the Grantee’s name, for no cash
consideration, for the number of shares of common stock of the Corporation
determined by the Committee to be payable pursuant to paragraph 1 hereof.
Payment shall be made following the end of the Performance Period, and in no
event more than two and one-half months following the end of the calendar year
in which the Performance Period ends.
     3. Transferability: The Grantee shall not sell, transfer, assign, pledge or
otherwise encumber or dispose of any portion of the Performance Award and the
right to receive Shares, and any attempt to sell, transfer, assign, pledge or
encumber any portion of the Shares prior to the payment, if at all, of a stock
certificate in the name of the Grantee shall have no effect, regardless of
whether voluntary, involuntary, by operation of law or otherwise.
     4. Change of Control: Notwithstanding anything to the contrary stated
herein, and in lieu of application of Section 9 of the Plan, in the case of a
Change of Control (as defined in Section 4(F)(1) of the Administrative
Regulations) of the Corporation, the Performance Period shall automatically end
and the Performance Award shall vest immediately at 100% of Target or, if
greater, actual performance over the abbreviated Performance Period, without
regard to the Grantee’s continued employment or termination thereof.
     5. Termination of Employment: Except as otherwise set forth herein, the
Performance Award is forfeited if the Grantee terminates employment with the
employing company identified above or the Corporation, its subsidiaries or
affiliates (each an “Employing Company”) during the Performance Period due to a
Termination without Consent or Termination for Cause. Any and all forfeitures
shall be evidenced by written notice to the Grantee. Notwithstanding the
foregoing, if the Grantee is a party to an individual Change in Control
agreement (a “CIC Agreement”) with the Corporation providing for benefits upon a
termination for other than “Cause” or “Disability” or a termination for “Good
Reason”, then the Performance Award shall not be forfeited if (i) the Grantee’s
employment is terminated during a Potential Change in Control Period either by
the Employing Company for other than “Cause” or “Disability” or by the Grantee
for “Good Reason”, as such terms are defined in the CIC Agreement and (ii) a
409A Change in Control, as defined in the CIC Agreement, occurs within
twenty-four months following the commencement of the Potential Change in Control
Period. In such event, (i) the Performance Award will vest in accordance with
paragraph 4 hereof if the 409A Change in Control occurs during the Performance
Period, and shall be payable as provided in paragraph 2 hereof, or (ii) the
Performance Award will vest in accordance with actual performance achieved
during the Performance Period, and without any downward discretion by the
Committee, if the 409A Change in Control occurs after the end of the Performance
Period, and shall be payable within two and one-half months following the end of
the calendar year in which vesting occurs. Notwithstanding the foregoing
sentence, in the event such amounts are conditioned upon a separation from
service and not compensation the Grantee could receive without separating from
service, then no such payments may be made to Grantee until the first business
day of the seventh month following the date of the Grantee’s termination if
grantee is a specified employee under Section 409A of the Code upon his
separation from service.”
     6. Vesting: The Grantee must continue as an active employee of an Employing
Company during the Performance Period and through the date on which the
Committee certifies whether the Performance Goal relating to the Performance
Period has been achieved, subject to the Employing Company’s right to terminate
the Grantee’s employment at any time, performing such duties consistent with his
capabilities. A prorated value of the Performance Award will vest based upon the
number of complete months worked by the Grantee during the Performance Period,
in the event of a Grantee’s termination of employment during the Performance
Period by reason of Retirement, death, Disability or Termination with Consent,
to be calculated and delivered following the end of the relevant Performance
Period in accordance with paragraph 2 hereof, provided that the relevant
Performance Goal for the Performance Period is achieved and subject to the
Committee’s negative discretion. The remaining value of the Performance Award is
forfeited immediately upon the Grantee’s termination of employment without
consideration or further action being required of the Corporation or the
Employing Company. Except as provided in Section 5 of this Agreement,
notwithstanding any other terms or conditions of the Plan, the Administrative
Regulations or this Agreement to the contrary, in the event of the Grantee’s
termination of employment, the Grantee’s rights under this Agreement will
terminate effective as of the date that the Grantee is no longer actively
employed by an Employing Company and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); furthermore, in the
event of termination of the Grantee’s employment (whether or not in breach of
local labor laws), the Grantee’s right to receive Shares pursuant to the
Performance Award after such termination, if any, will be measured by the date
of termination of the Grantee’s active employment and will not be extended by
any notice period mandated under local law; the Committee shall have the
exclusive discretion to determine when the Grantee is no longer actively
employed for purposes of the Performance Award.
     7. Adjustments: The Target and Maximum number of Shares are subject to
adjustment as provided in Section 8 of the Plan. The Grantee shall be notified
of such adjustment and such adjustment shall be binding upon the Corporation and
the Grantee.
     8. Interpretation and Amendments: This Grant and the issuance, vesting and
delivery of Shares are subject to, and shall be administered in accordance with,
the provisions of the Plan and the Administrative Regulations, as the same may
be amended by the Committee from time to time, provided that no amendment may,
without the consent of the Grantee, affect the rights of the Grantee under this
Grant in a materially adverse manner. For purposes of the foregoing sentence, an
amendment that affects the tax treatment of the Performance Award shall not be
considered as affecting the Grantee’s rights in a materially adverse manner. All
capitalized terms not otherwise defined herein shall have the meaning assigned
to such terms in the Plan or the Administrative Regulations. In the event of a
conflict between the Plan and the Administrative Regulations, unless this Grant
specifies otherwise, the Plan shall control.


Page 1



--------------------------------------------------------------------------------



 



     9. Compliance with Laws: The obligations of the Corporation and the rights
of the Grantee are subject to all applicable laws, rules and regulations
including, without limitation, the U.S. Securities Exchange Act of 1934, as
amended; the U.S. Securities Act of 1933, as amended; the U.S. Internal Revenue
Code of 1986, as amended; and any other applicable laws. No Shares will be
issued or delivered to the Grantee under the Plan unless and until there has
been compliance with such applicable laws.
     10. Acceptance of Grant: The Grant shall not be effective unless it is
accepted by the Grantee and notice of such acceptance is received by the Stock
Plan Officer.
     11. Withholding Taxes: Prior to the relevant taxable event, the Grantee
shall pay or make adequate arrangements satisfactory to the Corporation and/or
the Employing Company to satisfy all withholding obligations of the Corporation
and/or the Employing Company. In this regard, the Grantee shall pay any
Tax-Related Items directly to the Corporation or the Employing Company in cash
upon request. In addition, the Grantee authorizes the Corporation and/or the
Employing Company, at their discretion, to satisfy the obligations with regard
to all applicable Tax-Related Items by one or a combination of the following
methods: (1) withholding from Grantee’s wages or other cash compensation paid to
Grantee by the Corporation and/or the Employing Company; (2) selling or
arranging for the sale of a sufficient number of Shares issued upon payment of
the Performance Award, on the Grantee’s behalf and at the Grantee’s direction
pursuant to this authorization, through such means as the Corporation may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld; or (3) withholding from the Shares
otherwise issuable to the Grantee the number of Shares with a Fair Market Value,
as defined in the Plan, on the date of the taxable event equal to the amount of
the aggregate minimum amount of Tax-Related Items to be so satisfied, in
accordance with procedures established by the Stock Plan Officer. If the
Tax-Related Items are satisfied by reducing the number of Shares issuable upon
vesting of the Performance Award, the Grantee is deemed to have been issued the
full number of Shares subject to the Performance Award, notwithstanding that a
number of the Shares is held back solely for the purpose of paying the
Tax-Related Items. Finally, the Grantee shall pay to the Corporation or the
Employing Company any amount of Tax-Related Items that the Corporation or the
Employing Company may be required to withhold as a result of Grantee’s
participation in the Plan or Grantee’s acquisition of Shares that cannot be
satisfied by the means previously described. The Grantee understands that no
Shares shall be delivered to Grantee, notwithstanding the vesting of the
Performance Award, unless and until the Grantee shall have satisfied any
obligation for Tax-Related Items with respect thereto as provided herein.
     12. Nature of the Grant: Nothing herein shall be construed as giving
Grantee any right to be retained in the employ of an Employing Company or affect
any right that the Employing Company may have to terminate the employment of
such Grantee. Further, by accepting this Performance Award, the Grantee
acknowledges that:

  a)   the grant of the Performance Award is voluntary and occasional and does
not create any contractual or other right to receive future Performance Awards,
or benefits in lieu of Performance Awards, even if Performance Awards have been
granted repeatedly in the past;     b)   all decisions with respect to future
Performance Award grants, if any, will be at the sole discretion of the
Committee;     c)   the Grantee is voluntarily participating in the Plan;     d)
  the Performance Award is an extraordinary item which does not constitute
compensation of any kind for services of any kind rendered to the Corporation or
to the Employing Company, and which is outside the scope of the Grantee’s
employment contract, if any;     e)   the Performance Award is not part of
normal or expected compensation or salary for any purpose, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments;     f)   in the event that the Employing Company
is not the Corporation, the grant of the Performance Award will not be
interpreted to form an employment contract or relationship with the Corporation;
and furthermore, the grant of the Performance Award will not be interpreted to
form an employment contract with the Employing Company;     g)   the future
value of the Shares underlying the Performance Award is unknown and cannot be
predicted with certainty;     h)   in consideration of the grant of the
Performance Award, no claim or entitlement to compensation or damages arises
from termination of the Performance Award or diminution in value of the
Performance Award or forfeiture of the Performance Award resulting from
termination of the Grantee’s employment by the Corporation or the Employing
Company (for any reason whether or not in breach of applicable labor laws) and
the Grantee irrevocably releases the Corporation and the Employing Company from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen then, by accepting
this Performance Award, the Grantee shall be deemed irrevocably to have waived
his or her entitlement to pursue such a claim;     i)   it is the Grantee’s sole
responsibility to investigate and comply with any applicable exchange control
laws in connection with the issuance and delivery of Shares pursuant to the
vesting of the Performance Award;     j)   the Corporation and the Employing
Company are not providing any tax, legal or financial advice, nor are the
Corporation or the Employing Company making any recommendations regarding the
Grantee’s participation in the Plan or the Grantee’s acquisition or sale of the
Shares underlying the Performance Award; and     k)   the Grantee is hereby
advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.

     13. Data Privacy: The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, any
Employing Company and the Corporation for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.
     The Grantee understands that the Employing Company and the Corporation hold
certain personal information about the Grantee, including, but not limited to,
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Corporation, details of all Performance
Awards or any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in Grantee’s favor, as the Employing Company and/or the Corporation
deems necessary for the purpose of implementing, administering and managing the
Plan (“Data”). The Grantee acknowledges and understands that Data may be
transferred to any broker as designated by the Corporation and any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere (and
outside the European Economic Area), and that the recipient’s country may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Grantee may elect to
deposit any Shares acquired upon vesting of the Performance Award. The Grantee
understands that Data will be held only as long as is necessary to implement,
administer and manage the Grantee’s participation in the Plan. The Grantee
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative. The Grantee understands, however, that refusing or withdrawing
his or her consent may affect his or her ability to realize benefits from the
Performance Award or otherwise participate in the Plan. For more information on
the consequences of his or her refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.
     14. Electronic Delivery: The Corporation may, in its sole discretion,
decide to deliver any documents related to Performance Awards awarded under the
Plan, or Shares issued under the Plan, or participation in the Plan or future
Performance Awards that may be awarded under the Plan by electronic means or
request the Grantee’s consent to participate in the Plan by electronic means.
The Grantee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Corporation or another third party designated
by the Corporation.
     15. Severability: In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.
     16.  Language: If the Grantee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.
     17. Governing Law: This Agreement shall be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the conflicts of laws thereof.
     18.  Headings: Headings of paragraphs and sections used in this Agreement
are for convenience only and are not part of this Agreement, and must not be
used in construing it.

Page 2



--------------------------------------------------------------------------------



 



[Exhibit A to the Performance Award grant form]
EXHIBIT A
Performance Goals* for Performance Period

                                                      Threshold   Target  
Maximum     U. S. Steel TSR                           75th Performance  
Performance Relative   < 25th   25th   50th   Percentile or Goal   to Peer Group
  Percentile   Percentile   Percentile   Greater
Payment Levels
  % of Target Shares Vested     0 %     50 %     100 %     200 %

  •   The Performance Goal for this Performance Award grant shall be the Target
percentile determined by the Committee comparing United States Steel
Corporation’s Total Shareholder Return to the Total Shareholder Returns of the
Peer Group companies. The payout shall be calculated in accordance with the
Administrative Regulations for the Long-Term Incentive Compensation Program
under the 2005 Stock Incentive Plan (the “Administrative Regulations”).

Notes:

•   Amounts for performance between the 25th and 50th and between the 50th and
75th percentiles will be interpolated.   •   Total Shareholder Return (TSR) is
calculated in accordance with the Administrative Regulations.   •   Peer Group —
As determined by the Compensation Committee at the time of grant.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Additional Terms and Conditions of the
United States Steel Corporation 2005 Stock Incentive Plan
Performance Award Grant Agreement
TERMS AND CONDITIONS
This Exhibit B includes additional terms and conditions that govern the
Performance Award granted to the Grantee under the Plan if he or she resides in
one of the countries listed below. Certain capitalized terms used but not
defined in this Exhibit B have the meanings set forth in the Plan, the
Administrative Regulations and/or the Agreement.
NOTIFICATIONS
This Exhibit B also includes information regarding exchange controls and certain
other issues of which the Grantee should be aware with respect to participation
in the Plan. The information is based on the laws in effect in the applicable
countries as of April 2008. Such laws are often complex and change frequently.
As a result, the Corporation strongly recommends that the Grantee not rely on
the information in this Exhibit B as the only source of information relating to
the consequences of his or her participation in the Plan because the information
may be out of date at the time that the Grantee vests in the Performance Award
or sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, and the Corporation is not in a
position to assure the Grantee of a particular result. Accordingly, the Grantee
is advised to seek appropriate professional advice as to how the relevant laws
in his or her country may apply to the Grantee’s situation.
Finally, if the Grantee is a citizen or resident of a country other than the one
in which he or she is currently working, the information contained herein may
not be applicable.
CANADA
TERMS AND CONDITIONS
Securities Law Commitment on Sale of Shares. As a condition of the grant of the
Performance Award and the issuance of any Shares upon vesting of the Performance
Award, the Grantee undertakes to only sell, trade or otherwise dispose of any
Shares issued to the Grantee under the Plan in accordance with applicable
Canadian securities laws. Under current laws, this means that the Grantee will
need to sell any Shares issued under the Plan using the services of a broker or
dealer that is registered under Canadian provincial or territorial securities
legislation. The Grantee will not be permitted to sell, trade or otherwise
dispose of his or her Shares through the Company’s designated U.S. plan broker,
Fidelity Investments, unless such sale, trade or disposal can be executed in
accordance with applicable securities laws. As legal requirements may be subject
to change, Grantees are encouraged to seek specific advice about their
individual situation before taking any action with respect to Shares issued to
them under the Plan.
By accepting this Performance Award, the Grantee expressly agrees that he or she
will consult with a personal legal advisor to address any questions that may
arise regarding compliance with this requirement. The Grantee understands and
agrees that he or she will be liable for any failure to comply with the
foregoing provision.
SERBIA
NOTIFICATIONS
Exchange Control Information. Pursuant to the Law on Foreign Exchange
Transactions (effective July 27, 2006), Serbian residents may freely acquire
Shares under the Plan, however, the National Bank of Serbia requires reporting
of the acquisition of such Shares, the value of the Shares at payment and, on a
quarterly basis, any changes in the value of the underlying Shares. The Grantee
is advised to consult with a personal legal advisor to determine his or her
reporting obligations upon the acquisition of Shares under the Plan. The
Corporation reserves the right to require the Grantee to report details of the
sale of his or her Shares to the Corporation or to follow such other procedures
as may be established by the Corporation to comply with applicable exchange
control regulations.
SLOVAK REPUBLIC
NOTIFICATIONS
Exchange Control Information. The Grantee is required to notify the National
Bank of Slovakia with respect to the establishment of accounts abroad within
15 days after the end of the calendar year (effective from January 1, 2007). The
notification forms may be found at the Slovak National Bank website as follows:
www.nbs.sk. The Grantee should consult with a personal legal advisor to
determine which forms the Grantee will be required to submit and when they will
be due.

B-1